            Case 2:18-cv-00199-CB Document 54 Filed 06/11/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SOUROTH CHATTERJI,                                  )
               Plaintiff,                            )
          v.                                         )   Civil Action No. 2:18-cv-00199-CB
                                                     )   Judge Cathy Bissoon
 CITY OF PITTSBURGH et al.,                          )
                 Defendants.                         )

     CITY OF PITTSBURGH’S UNOPPOSED MOTION TO ADOPT STIPULATED
                          PROTECTIVE ORDER

       1.      In view of the confidential and sensitive information at issue in this litigation, and

which is contained in documents and material to be produced in this matter, and pursuant to Rule

26(c) of the Federal Rules of Civil Procedure, the parties have stipulated and agreed to the Court

entering the proposed protective order attached hereto as Exhibit A.

       2.      All parties have stipulated to the proposed protective order, which will facilitate

discovery in this action and to protect confidential or sensitive information produced in

discovery by restricting its dissemination and use.

       WHEREFORE, Defendant City of Pittsburgh respectfully requests that this Court enter

the proposed stipulated protective order attached hereto as Exhibit A.

                                              Respectfully submitted,

                                              YVONNE S. HILTON
                                              City Solicitor

                                              s/ Matthew S. McHale, Esq.
                                              Associate City Solicitor
                                              313 City-County Building
                                              414 Grant Street
                                              Pittsburgh, PA 15219
                                              (412) 255-2015
                                              matthew.mchale@pittsburghpa.gov
                                              PA ID No. 91880
                                              Counsel for Defendant City of Pittsburgh

                                                 1
